Case: 1:19-cv-00398-MWM-SKB Doc #: 79 Filed: 07/29/20 Page: 1 of 7 PAGEID #: 3602

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
ANDREA GOLDBLUM, Case No. 1:19-cv-398

Plaintiff, ; Judge Matthew W. McFarland
Magistrate Judge Stephanie K. Bowman
Vv.

UNIVERSITY OF CINCINNATI,

Defendant.

 

ORDER OVERRULING PLAINTIFF'S OBJECTIONS TO MAGISTRATE JUDGE
ORDER (Doc. 44)

 

This matter is before the Court on Plaintiff's Objection to Order of Magistrate
Judge. (Doc. 44.) After holding a telephone conference to assist with discovery in this
employment discrimination case, Magistrate Judge Stephanie K. Bowman entered a
formal discovery order to clarify her rulings. (Doc. 41.) Plaintiff Andrea Goldblum has
filed an objection to that Order. The dispute mainly pertains to discovery aimed at
identifying comparators. (Doc. 44 at 2.)

FACTS

Plaintiff Andrea Goldblum’s underlying allegation is that her constructive
discharge from employment at the University of Cincinnati constituted unlawful
retaliation in violation of Title IX, 20 U.S.C. § 1681, and Title VII, 42 U.S.C. §§ 2000e, et
seq. (Doc. 1, |] 50 - 70). See also Goldblum v. Univ. of Cincinnati, 415 F. Supp. 3d 799, 802

(S.D. Ohio 2019). Goldblum acknowledges the applicability of the employment
Case: 1:19-cv-00398-MWM-SKB Doc #: 79 Filed: 07/29/20 Page: 2 of 7 PAGEID #: 3603

discrimination framework under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
(Doc. 44 at 7.) Under McDonnell Douglas, a plaintiff must first establish a prima facie
case of discrimination. Id. at 802. If she does, the burden shifts to the employer, who
must show that the adverse employment action had a legitimate, nondiscriminatory
basis. Id. And, if the employer can do that, then the burden shifts back to the plaintiff
to establish that the employer's stated reasons are simply a pretext. Id. at 804.

The University claims Goldblum was terminated for violating certain sections of
University Policy 15.02, which forbids insubordination, among other things. (Doc. 44-2,
{| 5; Doc. 44-1, ¥ 3.) Goldblum recognizes the University’s claim to be its articulation of
a legitimate, nondiscriminatory reason for an adverse employment action. (Doc. 44 at
2.) Then, the burden would shift to her to show that it is a pretext. Accordingly,
Goldblum sought discovery on the other individuals disciplined for violations of Policy
15.02 in order to establish that the University’s proffered basis for disciplining
Goldblum is pretextual. (Doc. 44 at 4-6, 9.) Hanna Awadalla, a human resources
representative with the University, had testified that approximately thirty other
individuals had been disciplined for violating Policy 15.02. (See Doc. 41,  1(a); Doc. 44
at 3-4.) Goldblum sought discovery on those individuals. (Id. at 3-6.)

When Judge Bowman presided over the February 20 discovery conference, one
of the disputes pertained to those other individuals, i.e., potential comparators, who
had been disciplined for violating the same policy the University claims Goldblum
violated. Judge Bowman permitted discovery on such potential comparators, but
limited its scope to director-level employees. (Doc. 41, 4 1(a).) She memorialized her

2
Case: 1:19-cv-00398-MWM-SKB Doc #: 79 Filed: 07/29/20 Page: 3 of 7 PAGEID #: 3604

rulings in a discovery order (the “Order”). (Doc. 41.) Paragraph 1(a) of the Order
provides in full, “Concerning the issue of potential comparators, Defendant shall
produce documents relating to director level employees who would be included in the
group of approximately 30 ‘unclassified’ individuals that Hanna Awadalla testified had
been disciplined for violating Policy 1502, sections 3(c) or 3(ff).” (Doc. 41 at §1(a).)

Judge Bowman also directed the University, in Paragraph 1(b), to respond to one
of Goldblum’s interrogatories which pertained to University applicants who had been
convicted of sex offenses, but with the guardrail that the University “not disclose any
individually identifying information of any applicant, or current or former student.”
(Id. at § 1(b).)

Goldblum’s chief objection is to Paragraph 1(a)’s directive on potential
comparators. She also objects to Paragraph 1(b).

ANALYSIS

Discovery orders are nondispositive pretrial matters under Fed. R. Civ. P. 72(a).
Dayco Prod., Inc. v. Walker, 142 F.R.D. 450, 454 (S.D. Ohio 1992). Therefore, the
determination falls within the magistrate judge’s authority under 28 U.S.C. §
636(b)(1)(A). A magistrate judge’s decision on a nondispositive matter will be reversed
only if it is clearly erroneous or contrary to law. 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P.
72(a). See also Gandee v. Glaser, 785 F.Supp. 684, 686 (S.D. Ohio 1992). A finding is
“clearly erroneous” when the reviewing court reaches the definite and firm conviction
that the magistrate judge has made a mistake. Heights Cmty. Cong. v. Hilltop Realty, Inc.,
774 F.2d 135, 140 (6th Cir. 1985). Clear error is also the standard with respect to the facts

3
Case: 1:19-cv-00398-MWM-SKB Doc #: 79 Filed: 07/29/20 Page: 4 of 7 PAGEID #: 3605

necessary to determining a legal question. Holt v. City of Battle Creek, 925 F.3d 905, 910
(6th Cir. 2019) (quoting Icicle Seafoods, Inc. v. Worthington, 475 U.S. 709, 713, 106 S.Ct.
1527, 89 L.Ed.2d 739 (1986)). A decision is “contrary to law” when the magistrate judge
has “misinterpreted or misapplied applicable law.” Elmore v. Warden, Chillicothe Corr.
Inst., No. 1:07-CV-776, 2019 WL 5704042, at *2 (S.D. Ohio Nov. 5, 2019).

A. The Order’s Limitation to Director-Level Employees (Paragraph 1(a))

Goldblum states that the discovery in question here—identifying potential
comparators —is aimed at the pretext stage of the McDonnell Douglas framework. (Doc.
44 at 9.) She argues that Paragraph 1(a)’s limitation on discovery to director-level
employees is clearly erroneous and contrary to law. She cites Bobo v. United Parcel Serv.,
Inc., 665 F.3d 741, 753 (6th Cir. 2012) as providing the rule that plaintiffs may obtain
discovery on comparators who are similarly situated in all relevant aspects. She claims
that the discovery of other employees who were disciplined “for the exact same
reasons” ties in directly to her position that the explanation for the adverse employment
action was pretextual. (Doc. 44 at 10.)

In the University’s view, Goldblum fails to limit her proposed comparators to
employees who are “similar in all relevant respects . . . [and] engaged in acts of
comparable seriousness.” (Doc. 46 at 6 (quoting Bobo, 665 F.3d at 751).) The University
contends that, since Goldblum held a high-level position as Executive Director, her
insubordinate acts cannot be compared to the insubordinate acts of employers in lower
level positions. Thus, according to the University, the Order’s director-level employee
criterion is an appropriate attempt to limit Goldblum’s discovery to ensure it yields

4
Case: 1:19-cv-00398-MWM-SKB Doc #: 79 Filed: 07/29/20 Page: 5 of 7 PAGEID #: 3606

comparators who are “similar in all relevant respects” to Goldblum. (Id.)

In evaluating retaliation claims, courts may consider whether the employer
treated the plaintiff differently from similarly situated individuals. Barrett v. Whirlpool
Corp., 556 F.3d 502, 516-17 (6th Cir. 2009). Some limits apply, however. Bobo noted that
circuit precedents “grapple with the difficulty of applying the ‘similarly situated’
comparator standard and the danger of treating that standard as requiring exact
correlation, in violation of our precedents.” Bobo, 665 F.3d at 753. Although the law on
potential comparators does not require an exact correlation, it still requires relevance. A
plaintiff is not required to demonstrate an exact correlation between herself and others
who are similarly situated; but she still must show that she and her proposed
comparators are “similar in all relevant respects, and that [she and her] proposed
comparators engaged in acts of comparable seriousness.” Id. at 751.

According to Goldblum, discovery of all employees disciplined “for the exact
same reason” is not just permissible, but the denial of such discovery amounts to
reversible error. (Doc. 44 at 10.) Discipline under the same policy, however, is not the
only relevant question. Goldblum never addresses whether it might be relevant that
she was a director-level employee. Judge Bowman, on the other hand, appears to have
considered it relevant that Goldblum occupied a position of authority.

There is support for Judge Bowman’s reasoning. Director-level employees are
subject to different standards than non-director employees. The Sixth Circuit has
recently stated: “[I]t cannot be said that conduct that might be tolerated or treated with
progressive discipline at lower ranks must be similarly accepted from the [highest

5
Case: 1:19-cv-00398-MWM-SKB Doc #: 79 Filed: 07/29/20 Page: 6 of 7 PAGEID #: 3607

employee’s] advisors, who are held to a higher level of professionalism and who are
expected to set the standard of conduct for the [employer].” Miles v. S. Cent. Human Res.
Agency, Inc., 946 F.3d 883, 894 (6th Cir. 2020) (quoting Rioux v. City of Atlanta, Ga., 520
F.3d 1269, 1281 (11th Cir. 2008)). Thus, director-level employees have more in common
with other directors than they do with non-director employees. This is a relevant
distinction. And, as even Bobo observed, proposed comparators must be similar in “all
relevant respects.” Bobo, 665 F.3d at 751 (emphasis added).

The fact that this discovery is directed at the pretext stage makes this an even
easier case. The Sixth Circuit has recently pointed out that the pretext stage —the stage
Goldblum admits this discovery is directed toward—requires “substantially identical
conduct.” Miles, 946 F.3d at 893 (quoting Chattman v. Toho Tenax Am., Inc., 686 F.3d 339,
349 (6th Cir. 2012)). Indeed, Miles indicated that courts should “remain aware of the
closer correlation required for the comparators’ conduct at the pretext stage.” Id. at 894.

In light of the Sixth Circuit’s precedent on potential comparators — especially its
recent reiteration of the “closer correlation required . . . at the pretext stage” — the Court
cannot agree that the Order was clearly erroneous or contrary to law. Id.; see also Ahad v,
Wilkie, 787 Fed. Appx. 286, 290 (6th Cir. 2019) (“the comparison must be precise”). The
crux of Goldblum’s argument is that being disciplined under the same policy is enough
to meet the comparator standard at the pretext stage. She fails, however, to explain
why the excluded comparators — that is, the non-director employees — would be similar
in all relevant respects or that they engaged in acts of comparable seriousness. See Bobo,
665, F.3d at 751. This is fatal to her objection, given the Sixth Circuit’s other recent

6
Case: 1:19-cv-00398-MWM-SKB Doc #: 79 Filed: 07/29/20 Page: 7 of 7 PAGEID #: 3608

observation that conduct at lower ranks is dissimilar from conduct at higher ranks, and
therefore lacking the necessary correlation for comparators at the pretext stage. See
Miles, 946 F.3d at 894.

B. The Order’s Directive on the Interrogatory (Paragraph 1(b))

Goldblum also raises an objection to Paragraph 1(b), which directs the University
to respond to one of Goldblum’s interrogatories about prospective students convicted
of sex offenses. Yet she admits that if the University complies with the Order, the Court
will not need to intervene further. (Doc. 44 at 14.) Thus, besides being speculative, the
problem she describes would be the error of the University, not the magistrate judge.
Because Goldblum fails to even claim that there is anything clearly erroneous or
contrary to law about Paragraph 1(b) of the Order, she has waived her objection to it.
See McPherson v. Kelsey, 125 F.3d 989, 995 (6th Cir. 1997).

CONCLUSION

The Court finds no error in Magistrate Judge Bowman’s Order (Doc. 41).
Accordingly, Plaintiff's Objection to Order of Magistrate Judge (Doc. 44) is
OVERRULED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

oy Ht

JUDGE MATTHEW W. McFARLAND

 
